United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3658
                        ___________________________

                            Alberto Garcia Maldonado

                             lllllllllllllllllllllPetitioner

                                           v.

                William P. Barr, Attorney General of United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: July 21, 2020
                               Filed: July 24, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

        Alberto Garcia Maldonado petitions for review of an order of the Board of
Immigration Appeals (BIA) dismissing his appeal from the decision of an
immigration judge denying his application for withholding of removal and denying
relief under the Convention Against Torture (CAT). Because Garcia Maldonado does
not challenge the untimeliness of his asylum application, the agency’s determination
that he failed to demonstrate past persecution, or the denial of voluntary departure,
he has waived those issues. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th
Cir. 2004).

       Upon review, we conclude that substantial evidence supports the BIA’s denial
of withholding of removal. See Wijono v. Gonzales, 439 F.3d 868, 872 (8th Cir.
2006) (standard of review); see also 8 U.S.C. § 1231(b)(3)(A) (withholding of
removal requirements). Garcia Maldonado waived any review of his proposed
particular social groups, other than his family group, by not raising them on appeal.
See Chay-Velasquez, 367 F.3d at 756. Even assuming the Garcia Maldonado family
constitutes a particular social group, Garcia Maldonado failed to establish a nexus
between the harm he feared and his membership in that group, including because his
asserted fear was based on his parents’ personal dispute with neighbors, his family
members remained unharmed in Mexico, and his fears of generalized violence were
insufficient to entitle him to relief. See Rivas v. Sessions, 899 F.3d 537, 542 (8th Cir.
2018); Cambara-Cambara v. Lynch, 837 F.3d 822, 826 (8th Cir. 2016); Al Yatim v.
Mukasey, 531 F.3d 584, 588-89 (8th Cir. 2008); Setiadi v. Gonzales, 437 F.3d 710,
714 (8th Cir. 2006). As this issue is dispositive of Garcia Maldonado’s withholding-
of-removal claim, we decline to address whether the government was unwilling or
unable to control his alleged persecutors. See De la Rosa v. Barr, 943 F.3d 1171,
1174 (8th Cir. 2019). Finally, we conclude the agency properly denied Garcia
Maldonado’s claim for relief under the CAT because it was based on the same
underlying facts as his withholding-of-removal claim. See Wijono, 439 F.3d at 874.

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-